Citation Nr: 0924073	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-19 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


 




INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.


FINDINGS OF FACT

1.	The Veteran did not serve in combat.

2.  PTSD was not incurred in or aggravated by any incident of 
active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2004, March 2006, and 
October 2006 that fully addressed all notice elements.  

In the letter sent in June 2004, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the March 2006 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted below, although the Veteran has been diagnosed as 
having PTSD, his stressors requisite for a grant of service 
connection have not been corroborated, and the Veteran has 
not provided specific information to enable the RO to perform 
adequate research into this issue.  While the Board has 
considered whether further efforts should be undertaken, the 
record demonstrates that such an effort would not assist in 
this inquiry, as the Veteran has largely foreclosed any 
further inquiry.  
While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).    
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a). 
By letter dated in June 2004, the Veteran was requested to 
complete and return to VA a "PTSD questionnaire" that the 
RO could use in researching claimed stressors.  When the 
Veteran did not respond, the RO denied the claim in October 
2004. The Veteran was advised that he had one more additional 
year to complete the questionnaire and return it to the RO.  

The Veteran did not return the questionnaire, instead 
forwarding a letter to the RO which provided general 
information as to his claimed stressors, without specific 
dates of the claimed incidents.  In June 2006, the Veteran 
advised the RO that he would be submitting further 
information, but he failed to do so.  Several days after 
receipt of that communication, the RO received the Veteran's 
substantive appeal, in which he stated that the "constant 
demands - get this - do that - are only ways to wear the 
Veteran down," presumably in response to the RO's latest 
request for him to provide specific information. 

In October 2006, the Veteran was again requested to complete 
a questionnaire to support his claim of service connection 
for PTSD. He was specifically advised that VA required 
"specific details of the combat related incident(s) that 
resulted" in PTSD. He was asked to provide information as to 
the exact date of incidents in question, and indicate the 
location and approximate time (within a two-month specific 
date range) of the stressful incidents in question. He was 
advised that if he had difficulty providing such information, 
that a counselor at a "Vet Center" could assist him.

The Veteran has not provided sufficient information to 
undertake effective research into his claimed stressors, 
despite having been repeatedly requested to do so.  Given 
these factors, all reasonable means towards such research 
have been conducted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Veteran underwent a VA 
examination in July 2004, which included a review of his 
claims file.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
Veteran's claims folder).  

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  

Merits of the Claim

The Veteran alleges that he has PTSD, which was caused by 
stressors during active duty service. Having carefully 
considered the record, the Board finds that the evidence does 
not contain supporting evidence to indicate that the Veteran 
served in combat, or to otherwise verify the Veteran's 
alleged stressors. Thus, the Veteran's claim for service 
connection for PTSD will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 
10 Vet. App. 128, 140-41. 

The Veteran has established the first element for service 
connection by providing medical records diagnosing him with 
PTSD.  The VA examiner diagnosed the Veteran with PTSD at his 
July 2004 exam.  His medical records also show a positive 
screen for PTSD in May 2004 and a diagnosis of PTSD in July 
2004.  

With regard to the second element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

Additionally, and as is present in this matter, it has been 
held that a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. at 389, 396 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).   

There is post-service medical evidence of PTSD.  In order to 
establish service connection for PTSD, however, the diagnosis 
must be based upon participation in combat with the enemy, 
POW experiences, or a verified in-service stressor.  In the 
July 2004 VA examination, the examiner found that the 
Veteran's PTSD is more likely than not linked to his military 
service.  However, the Board is not required to grant service 
connection for PTSD merely because a physician or other 
health professional accepted the Veteran's description of his 
Korea experiences as credible and diagnosed the Veteran's as 
having PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992). The Board is not required to accept a Veteran's 
uncorroborated account of his active service experiences. See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App.190, 192 (1991).

With regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. Mere service in a combat area or combat zone 
does not in itself lead to the conclusion that an individual 
engaged in combat, and is not sufficient, solely in and of 
itself, to support a diagnosis of PTSD. VAOPGCPREC 12-99 
(October 18, 1999). 

The Veteran plainly did not serve in combat, notwithstanding 
his assertions of such action in Korea, because his service 
in Korea was well beyond the regulatory period of war as 
found in 38 C.F.R. § 3.2.  

As the Veteran's service personnel records do not suggest 
participation in combat and the record does not show, nor is 
it alleged, that he is a former POW, his alleged in-service 
stressors must be corroborated.

As his stressors, the Veteran reported that he was stationed 
in a demilitarized zone in Korea.  He stated that he had to 
walk on minefields and take incoming fire nightly and was not 
permitted to return fire.  The Veteran also stated that the 
constant demands put upon his during service were a way to 
wear him down and cause stress.  

The Veteran specifically stated that during one instance on 
patrol in the minefield, he placed his gear against a tree 
and he heard a snap to turn and see a broken "Bouncing 
Betty" mine.  He stated that the mine did not explode. The 
Veteran provided no specific dates, names, or locations for 
these alleged stressors. Additionally, the Veteran has also 
not submitted any statements from witnesses or any other 
corroborating evidence to help verify his alleged PTSD 
stressors.  VA cannot attempt to verify these incidents 
without more details regarding the time, place, and name of 
people involved.  The Veteran has only provided general 
descriptions of service, with insufficient details regarding 
time, date and place or individuals involved.  Generally, 
anecdotal incidents such as these alleged events are not 
researchable, since incidents can only be officially 
researched if they have been reported and documented.  See 38 
C.F.R. § 3.159 (c)(2)(i).  Thus, the Board finds that these 
alleged in- service stressors have not been verified.

In summary, the Board finds that the Veteran did not serve in 
combat, and that his alleged in-service stressors have not 
been corroborated by any evidence. Accordingly, the claim of 
service connection for PTSD must be denied. 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304(f).

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the Veteran's claim. 
Consequently, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


